           U.S. Bank Trust National Association, as Trustee of the SCIG
           Series III Trust




16-40099-tnap    Doc      FILED 07/16/20         ENTERED 07/16/20 15:02:44   Page 1 of 3
16-40099-tnap   Doc   FILED 07/16/20   ENTERED 07/16/20 15:02:44   Page 2 of 3
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                YOUNGSTOWN DIVISION

 In Re:                                            Case No. 16-40099-rk

 Roy R. Mason, Jr.
   aka Roy Mason, Jr.
                                                   Chapter 13
   aka Roy R. Mason
   aka Roy Mason

 Debtor.                                           Judge Russ Kendig

                                 CERTIFICATE OF SERVICE

I certify that on July 16, 2020, a true and correct copy of this Response to Notice of Final Cure
was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Bruce R. Epstein, Debtor’s Counsel
          epsteinlaw@sbcglobal.net

          Michael A. Gallo, Trustee
          mgallo@gallotrustee.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Roy R. Mason, Jr., Debtor
          7679 Anderson Avenue N.E.
          Warren, OH 44484-1524
                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




 16-40099-tnap       Doc     FILED 07/16/20      ENTERED 07/16/20 15:02:44           Page 3 of 3
